Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so would permit the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  Authorizations in an Internet e-mail do not have the same effect as filing the form in the record.  

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Specifically, “[t]he computer-implemented method of claim 9” lacks antecedent basis.
The limitations are interpreted to read on the prior art as explained infra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 11, and 16 are rejected as being unpatentable over US 20150312521 (Bright) in view of US 20060026628 (Wan) further in view of US 20030020803 (Yang). 
Regarding claim 1, Bright teaches or suggests a computer-implemented method comprising: determining, by a computing system, that a first peer involved in a video conference is a primary peer (¶ 73); 
determining, by the computing system, that a second peer involved in the video conference is a secondary peer (¶ 73); 
determining, by the computing system, a viewing peer involved in the video conference, wherein the primary peer, the secondary peer, and the viewing peer are different (¶¶ 42-43) ; and 
superimposing, by the computing system, a modified video stream of the second peer onto the video stream of the first peer (¶ 37); and 
providing, by the computing system, a composite video including the video stream of the first peer and the video stream of the second peer for presentation to the viewing peer (¶¶ 37, 77).
Bright does not expressly disclose detecting, by the computing system, a static area and a dynamic area in a video stream of the first peer; superimposing, by the computing system, a modified video stream of the second peer entirely onto the static area in the video stream of the first peer; and the composite video including the video stream of the first peer, the modified video stream of the second peer, and a video stream of the viewing peer for presentation to the viewing peer.
Wan teaches or suggests determining, by a computing system, a viewing peer (¶ 46); 
detecting, by a computing system, a static area and a dynamic area in a video stream of a first peer (¶ 114); 
superimposing, by the computing system, a modified video stream of a second peer entirely onto the static area in the video stream of the first peer (¶ 122); and 
providing, by the computing system, a composite video including the video stream of the first peer and the video stream of the second peer for presentation to the viewing peer (¶ 122).
Yang teaches or suggests providing, by a computing system, a composite video including the video stream of the first peer, a video stream of a second peer, and a video stream of a viewing peer for presentation to the viewing peer (¶ 2, fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Bright’s streams, Wan’s superimposition, and Yang’s viewing peer stream for detecting, by the computing system, a static area and a dynamic area in a video stream of the first peer; superimposing, by the computing system, a modified video stream of the second peer entirely onto the static area in the video stream of the first peer; and the composite video including the video stream of the first peer, the modified video stream of the second peer, and a video stream of the viewing peer for presentation to the viewing peer.  A rationale to so would have been to allow a non-intrusive means to incorporate additional virtual content into a video presentation, facilitating an additional channel of communications to enhance greater video interactivity.
Regarding claims 11 and 16, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis, including a system comprising: at least one processor; and a memory/storage medium storing instructions that are executed by the at least one processor (Bright ¶ 119).

Claims 2, 12, and 17 are rejected as being unpatentable over US 20150312521 (Bright) in view of US 20060026628 (Wan) further in view of US 20030020803 (Yang) and US 20140223123 (Goodman). 
Bright does not expressly disclose determination of the primary peer is based on satisfaction of a threshold and determination of the secondary peer is based on non-satisfaction of the threshold.
Goodman teaches or suggests determination of a primary peer is based on satisfaction of a threshold and determination of a secondary peer is based on non-satisfaction of the threshold (¶ 49).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Bright’s streams, Wan’s superimposition, Yang’s viewing peer stream, and Goodman’s threshold so determination of the primary peer is based on satisfaction of a threshold and determination of the secondary peer is based on non-satisfaction of the threshold.  A reason to do so would have been to have a measureable way to assign roles.

Claims 3, 13, 18, and 21 are rejected as being unpatentable over US 20150312521 (Bright) in view of US 20060026628 (Wan) further in view of US 20030020803 (Yang), US 20140223123 (Goodman), and US 20120127262 (Wu). 
Bright does not expressly disclose the threshold is a selected number of users associated with a peer.
Wu teaches or suggests the threshold is a selected number of users associated with a peer. (¶ 49).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Bright’s streams, Wan’s superimposition, Yang’s viewing peer stream, and Goodman and Wu’s thresholds so the threshold is a selected number of users associated with a peer.  A rationale to do so would have been to substitute a known equivalent to yield a predictable result.

Claims 4, 5, 14, 15, 19, and 20 are rejected as being unpatentable over US 20150312521 (Bright) in view of US 20060026628 (Wan) further in view of US 20030020803 (Yang) and US 20100302446  (Mauchly).
Regarding claim 4, Bright does not expressly disclose the detecting the static area in the video stream of the first peer further comprises: performing image recognition on the video stream of the first peer; and identifying an area in the video stream of the first peer that does not reflect at least one of motion or change as the static area (Mauchly ¶¶ 32-35).  
Mauchly teaches or suggests detecting a static area in a video stream of a first peer further comprises: performing image recognition on the video stream of the first peer; and identifying an area in the video stream of the first peer that does not reflect at least one of motion or change as the static area (¶¶ 32-35).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Bright’s streams, Wan’s superimposition, Yang’s viewing peer stream, and Mauchly’s threshold so the detecting the static area in the video stream of the first peer further comprises: performing image recognition on the video stream of the first peer; and identifying an area in the video stream of the first peer that does not reflect at least one of motion or change as the static arear.  A rationale to do so would have been to substitute a known equivalent to yield a predictable result.
Regarding claim 5, the aforementioned combination teaches or suggests recognizing objects in a video stream of at least one of the first peer or the second peer  (Mauchly ¶¶ 32-35).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 4.
Regarding claims 14, 15, 19, and 20, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claim 6 is rejected as being unpatentable over US 20150312521 (Bright) in view of US 20060026628 (Wan) further in view of US 20030020803 (Yang), US 20100302446  (Mauchly), US 20100149305 (Catchpole), and US 20170091540 (Wu).
Bright does not expressly disclose determining a probability that at least one object in the video stream is a user; recognizing the at least one object as a user if the probability satisfies a threshold that reflects a desired confidence level; and determining a number of recognized users in the video stream.
Catchpole teaches or suggests determining a probability that at least one object in a video stream is a user; recognizing at least one object as a user if the probability satisfies a threshold that reflects a desired confidence level (¶¶ 45, 63). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Bright’s streams, Wan’s superimposition, and Mauchly’s threshold, and Catchpole’s probability to determine a probability that at least one object in the video stream is a user; recognizing the at least one object as a user if the probability satisfies a threshold that reflects a desired confidence level.  A reason to do so would have been to improve accuracy or recognition. 
Wu teaches or suggests determining a number of recognized users in a video stream  (¶ 70).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Bright’s streams, Wan’s superimposition, and Mauchly’s threshold, and Catchpole’s probability, and Wu’s counting to determine a number of recognized users in the video stream.  A reason to do so would have been to quantify attendance at meetings. 

Claim 7 is rejected as being unpatentable over US 20150312521 (Bright) in view of US 20060026628 (Wan) further in view of US 20100302446  (Mauchly), US 20100149305 (Catchpole), US 20170091540 (Wu), and US 10331976 (Akata).
The aforementioned combination teaches or suggests recognition of the at least one object as a user is based on a classifier trained under a supervised learning technique, the supervised learning technique based on multiple images of users (Catchpole ¶ 73).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 6.
Bright does not expressly disclose that images have been tagged with identifying information.
Akata teaches or suggests images that have been tagged with identifying information (1:9-12).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Bright’s streams, Wan’s superimposition, and Mauchly’s threshold, and Catchpole’s probability, Wu’s counting, and Akata’s tags to tag the images with identifying information.  A reason to do so would have been to differentiate the images.  

Claim 8 is rejected as being unpatentable over US 20150312521 US 20150312521 (Bright) in view of US 20060026628 (Wan) further in view of US 20030020803 (Yang) and US 20130072221 (Chen).
Bright does not expressly disclose the modified video stream of the second peer is superimposed onto the video stream of the first peer based on a determination that a difference in location between the first peer and a single user associated with the second peer satisfies a distance threshold.
Chen teaches or suggests superimposing onto the video stream of a first peer based on a determination that a difference in location between the first peer and a single user satisfies a distance threshold (¶ 52).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Bright’s streams, Wan’s superimposition, and Chen’s threshold so the modified video stream of the second peer is superimposed onto the video stream of the first peer based on a determination that a difference in location between the first peer and the single user satisfies a distance threshold.  A reason to do so would have been to connect users in similar locations.  

Claim 10 is rejected as being unpatentable over US 20150312521 US 20150312521 (Bright) in view of US 20060026628 (Wan) further in view of US 20030020803 (Yang) and US 20060015904 (Marcus).
Bright does not expressly disclose receiving an input by a user associated with the viewing peer to change presentation of the composite video; and changing the presentation of the composite video in response to the input.
Marcus teaches or suggests receiving an input by a user associated with a viewing peer to change presentation of a video and changing the presentation of the video in response to the input (¶ 689).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Bright’s streams, Wan’s superimposition, and Marcus’ input to receive an input by a user associated with the viewing peer to change presentation of the composite video and change the presentation of the composite video in response to the input.  A reason to do so would have been to allow a user to customize a presentation. 

Response to Arguments
The arguments have been fully considered.  The applicants argue that “Bright does not provide frames of a video stream to a video conference participant where the frames depict the video conference participant.”  (Resp. 10.)  Yang has been added, however to teach or suggest the feature.  

Double Patenting
A nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, and 8 of US Patent 10728194 (Pell) in view of US 20060026628 (Wan) further in view of US 20030020803 (Yang). 
Claims 1, 8, and 11 are generic to almost all that is recited in claims 2, 4, and 8 of the Patent as follows.
Instant application
US Patent 10728194
1. A computer-implemented method comprising:
1. A computer-implemented method comprising:
determining, by a computing system, that a first peer involved in a video conference is a primary peer; 
determining, by a computing system, that a first peer involved in a video conference is a primary peer, wherein the first peer is associated with a plurality of users;
determining, by the computing system, that a second peer involved in the video conference is a secondary peer; 
determining, by the computing system, that a second peer involved in the video conference is a secondary peer, wherein the second peer is associated with a single user;
detecting, by the computing system, a static area in a video stream of the first peer; and 
2. The computer-implemented method of claim 1, further comprising: detecting a static area and a dynamic area in the video stream of the first peer; and

determining, by the computing system, affinity between the single user of the second peer and each user of the plurality of users of the first peer; and superimposing, by the computing system, a modified video stream of the second peer onto a video stream of the first peer at a location adjacent to a user of the plurality of users having a greatest affinity with the single user of the second peer to create a composite video for the video conference.
superimposing, by the computing system, a modified video stream of the second peer entirely onto the static area in the video stream of the first peer. 
superimposing the modified video stream of the second peer onto the static area in the video stream of the first peer.
2. The computer-implemented method of claim 1, wherein determination of the primary peer is based on satisfaction of a threshold and determination of the secondary peer is based on non-satisfaction of the threshold.



The Patent does not expressly disclose determining, by the computing system, a viewing peer involved in the video conference, wherein the primary peer, the secondary peer, and the viewing peer are different; superimposing, by the computing system, a modified video stream of the second peer entirely onto the static area in the video stream of the first peer; and providing, by the computing system, a composite video including the video stream of the first peer, the modified video stream of the second peer, and a video stream of the viewing peer for presentation to the viewing peer.
Wan teaches or suggests determining, by a computing system, a viewing peer (¶ 46); 
detecting, by a computing system, a static area and a dynamic area in a video stream of a first peer (¶ 114); 
superimposing, by the computing system, a modified video stream of a second peer entirely onto the static area in the video stream of the first peer (¶ 122); and 
providing, by the computing system, a composite video including the video stream of the first peer and the video stream of the second peer for presentation to the viewing peer (¶ 122).
Yang teaches or suggests providing, by a computing system, a composite video including the video stream of the first peer, a video stream of a second peer, and a video stream of a viewing peer for presentation to the viewing peer (¶ 2, fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Patent’s streams, Wan’s superimposition, and Yang’s viewing peer stream for determining, by the computing system, a viewing peer involved in the video conference, wherein the primary peer, the secondary peer, and the viewing peer are different; superimposing, by the computing system, a modified video stream of the second peer entirely onto the static area in the video stream of the first peer; and providing, by the computing system, a composite video including the video stream of the first peer, the modified video stream of the second peer, and a video stream of the viewing peer for presentation to the viewing peer.  A rationale to so would have been to allow a non-intrusive means to incorporate additional virtual content into a video presentation, facilitating an additional channel of communications to enhance greater video interactivity.
Claims 14 and 8 of the Patent in view of Wu further in view of Yang teaches or suggests the limitations of claims 8 and 11 as explained supra, mutatis mutandis.

Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20160343351 relate to prioritized display of visual content in computer presentations (abs.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448